UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (MARK ONE) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1 JUNE 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 002-95836-NY CHINA INDUSTRIAL WASTE MANAGEMENT, INC. (EXACT NAME OF SMALL BUSINESS ISSUER AS SPECIFIED IN ITS CHARTER) NEVADA 13-3250816 (STATE OR OTHER JURISDICTION OFINCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) c/o Dalian Dongtai Industrial Waste Treatment Co., Ltd No. 1 Huaihe West Road E-T-D-Zone, Dalian, China116600 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES)(ZIP CODE) ISSUER 'S TELEPHONE NUMBER, INCLUDING AREA CODE: 011-86-411-9770-3333 Darren Ofsink, Esq. Guzov Ofsink, LLC 600 Madison Avenue, 14th Floor New York, New York 10022 Agent Contact Information Agent’s Telephone number: 212-371-8008 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Section 13 or 15(d) of theSecuritiesExchangeAct of 1934duringthepreceding12 months(or for suchshorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_|. Indicateby check markwhethertheregistrantis a shellcompany(as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X|. The number of shares of Common Stock of the Registrant, par value $.001 per
